Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 7, 11, 13, 17, 21, 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leach (US 20070130408; which has been provided in the IDS 9/28/2021).

Regarding claim 1, Leach discloses a communication interface device (Fig. 1, communication interface device is AMR system 100; Fig. 2; [0011]; [0012]), comprising:
a radio frequency (RF) communication unit configured to receive, via RF signaling, at least one of first commands, instructions or data destined for a first meter encoder, meter, or meter interface unit (MIU) (Fig. 1 shows RF transmission 101. Though 101 is shown as outgoing signal from element 101, Fig. 3 & [0030] discloses an RF modem which is inherently bidirectional; claim 6 discloses “communications module is operable to communicate with said utility via a communications medium selected from the group of communication mediums consisting of cellular, satellite, telephone, cable, and RF modems”; claim 4 discloses “…communication module is further operable to receive instructions from said utility…”; Abstract, last sentence discloses “Furthermore, the host AMR device may receive command and control functions from the utility via the same communications network, and may relay those functions to the AMR devices associated with that particular host AMR device”);
a plurality of different types of communication ports ([0031] – [0032] discloses various types of communication media/ports that can be used);
and a controller (Fig. 2, controller is processor 208; [0022], last sentence) configured to: 
select a first communication port from the plurality of different types of communication ports (claim 6), 
and send, via the selected first communication port using a first communication mechanism, the at least one of first commands, instructions or data to the first meter encoder, meter, or MIU (claim 4 “…forward said instructions to at least one of said plurality of client AMR devices”; [0007] discloses “Moreover, regardless of the distance over which the host and client AMR devices communicate, the AMR devices of the present invention may utilize one or a variety of communications mediums to transmit and receive meter data to a utility and to client AMR devices.”).
Claim 4 is similarly analyzed as claim 1. Claim 4 merely recites a “second” command. The procedure for the second command is no different than the 1st command, hence claim 1 steps are repeated here. Further a second command is inherent since the meter readings will be done several times, so each time a command will be sent.

Claim 7 is similarly analyzed as claims 1 & 2. Claim 7 merely recites a “third command, hence claim 1 steps are repeated here. Further a third command is inherent since the meter readings will be done several times, so each time a command will be sent.

Regarding claim 11, Leach discloses the at least one of first commands, instructions, or data relate to testing the first meter encoder or reading the first meter, and wherein the controller is further to: receive, via the first communication port from the first meter encoder, data associated with testing performed at the first meter encoder, or data associated with meter reading performed by the first meter ([0002] – [0003] discloses meter data read; Fig. 1 shows various meters read e.g. 110 , 112, 114 and sent to AMR 

Claim 13 is similarly analyzed as claim 1, with the following additional limitations disclosed by 	Leach:
A controlling device (Abstract, last sentence discloses “Furthermore, the host AMR device may receive command and control functions from the utility via the same communications network, and may relay those functions to the AMR devices associated with that particular host AMR device”; wherein the controlling device is interpreted as the utility).
Store and forwards at least one of commands …(Abstract, last sentence, as above)
Store and forward acknowledgement or data received from the first meter ([0002] – [0003] discloses meter data read; Fig. 1 shows various meters read e.g. 110, 112, 114 and sent to AMR system 100; wherein data receive dis disclosed, store is inherent).

Claim 17 is similarly analyzed as claim 1, with claim 17 disclosing equivalent method limitations.


“using a second communication mechanism that is different than the first communication mechanism,” ([0030] – [0031] discloses various ([0031] – [0032] discloses various types of communication media/ports that can be used).

Claim 24 is similarly analyzed as claims 4, 7 and 21.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Leach (US 20070130408; which has been provided in the IDS 9/28/2021).
TM  transceiver.
Leach doesn’t disclose a BluetoothTM Low Energy (BLE) serial link. However, this is an obvious variation or obvious to try. As per Rationales for Obviousness (MPEP 2143, Rationales E, F apply here), this is not considered patentable.
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use Low Energy Bluetooth serial link because this has the benefit of low power consumption and simpler circuitry (i.e. serial link), as is well known in the art.

Claim 16 is similarly analyzed as claim 10.


Allowable Subject Matter
Claim 2 - 3, 5 - 6, 8 - 9, 12, 14 - 15, 18 – 20, 22 – 23, 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.

The following patents/publications are cited to further show the state of the art with respect to meter reading systems:
Beverung et al. (US 8188885) discloses Wireless Data Programmer for Electronic Utility Registers and Meters.
Whitson (US 8126665) discloses Device for Facilitating Wireless Digital Cellular Remote Data Communication for Monitoring.
Mason et al. (US 20040113810) discloses Data Collector For An Automated Meter Reading System.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF DSOUZA whose telephone number is (571)272-1043. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ADOLF DSOUZA/Primary Examiner, Art Unit 2632